DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04). As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  the preamble in independent claim 1 appears to miss the word “device” after the phrase - - golf swing - - since the claims are structure claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JUNK, Jonggun et al. (WO 2010/067917).
Regarding claim 1, Junk discloses an intelligent golf swing (see Figures 1-4) comprising: a swing body comprising a middle rod (120) and a lower rod (130) installed at a bottom end of the middle rod, wherein the lower rod and the middle rod are arranged in a straight line (see Figure 4); a top spotlight device fixedly installed at a top end of the middle rod (124, 126), and the top spotlight device comprising a spotlight and a switch (122); and a lower spotlight device fixedly installed on the lower rod (132, 134, 340), and the lower spotlight device comprising a lampwick (132, 134, 340) and a button switch (wires connect all the laser devices to switch 122), wherein the lampwick is allowed to emit a straight light from a bottom end of the lower rod, and the straight light of the lampwick, the swing body, the lower rod and the middle rod are located on the same straight line.
Regarding claim 9, Junk discloses a battery (330), lampwick (340) and button switch (122) connected to the lampwick (340) via wires as stated in paragraph 51.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Junk in view of Haight et al. (US Patent No. 8,998,739).
Regarding claims 2 and 4-6, Junk does not disclose distinct left and right housing, left and right connecting column, connective groove, left and ring mounting part being connected by being clamped and more as recited. However making training device with two separate parts/housing and connection is not a new concept and Haight is one example of reference that teaches that training device with light mechanism could be formed from multiple connecting parts that are attached with screws and grooves (see assembly as shown in Figure 4 of the Haight reference). It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to make the Junk device out of multiple housing with connecting screws, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In addition, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the listed structures in the claims because Applicant has not disclosed that the use of multiple housing, mounting parts, connecting grooves  and so on as recited in the claims provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant's invention to perform equally well with either the structure as taught by Junk or the claimed multiple structures because both devices perform the function of containing light mechanism used to learn proper swing of a golf swing.
Therefore, it would have been an obvious matter of design choice to modify the device of Junk to obtain the invention as specified in the above claims since both devices perform the function of containing light mechanism used to learn proper swing of a golf swing.
Regarding claim 3, see rejection of claim 2 above. Junk does not disclose hexagonal prism and hexagon shape. One of ordinary skill in the art would have expected Applicant's invention to perform equally well with either the shape as taught by Junk or the claimed hexagonal shape because both devices perform the function of containing light mechanism used to learn proper swing of a golf swing.
Therefore, it would have been an obvious matter of design choice to modify the device of Junk to obtain the invention as specified in the claim since both devices perform the function of containing light mechanism used to learn proper swing of a golf swing.
Regarding claim 10, Junk discloses a battery (330), lampwick (340) and button switch (122) connected to the lampwick (340) via wires as stated in paragraph 51.

Allowable Subject Matter
Claims 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711